DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed as the prior art, alone or in combination, fails to disclose all the limitations of the claims, especially a wireless power receiving coil that is composed of a conductor pattern configured in the second base and is electrically connected with the circuit conductor pattern; and a first plane ground conductor pattern that is disposed on a side of a second main surface in the first base, the second main surface being opposed to the first main surface, and overlaps with at least the electronic component in the plan view, wherein the first plane ground conductor pattern is configured as an electric field shield that protects the circuit conductor pattern configured in the first base against an electric field from an outside, and the wireless power receiving coil is configured to produce magnetic coupling by interlinking a magnetic flux with a magnetic field from the outside, whereby the electric field shield for the circuit conductor pattern and the magnetic coupling are established at the same time of independent claim 1.
NDIP (US 2018/0191052) is considered the most relevant prior art as it discloses a wafer level package with an antenna layer, a dielectric layer and shielding.  However, NDIP fails to disclose the above noted limitations.
Hirobe (US 2018/0174747), Kato (US 2017/0236049) and Park (US 2016/0315503) are also considered relevant prior art as each discloses aspects of a package on a substrate.  However, none disclose the above noted limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836